DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because reference character O2 should point to the bottom of the semi-finished product H in Figure 1. See lines 19-22 on page 21 of the specification.
Figures 5 and 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). See also lines 4-7 on page 21 of the specification.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: H1 and H2. See lines 28 and 29 on page 30.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Specification
The disclosure is objected to because of the following informalities:
On page 2, in lines 2 and 4, it appears that “angels” should be replaced with “angles”.
On page 10, in line 11, it appears that “the molding tool (F)” should be replaced with “the molding tool (5)”. See lines 6 and 7 on page 25.
On page 10, in lines 14 and 18, it appears that “FPR” should be replaced with “FRP”.
On page 17, in line 27, it appears that “the outline date” should be replaced with “the outline data”.
On page 22, in line 5
On page 22, in line 7, it appears that the word “be” should be inserted after “also”.
On page 23, in line 21, it appears that “the semi-finished product store 13” should be replaced with “the semi-finished product store 15”. See Figure 7 and line 7 on page 26.
On page 24, in line 7, it appears that “is the outline” should be replaced with “if the outline”.
On page 24, in line 15, it appears that “it at least partially compared” should be replaced with “is at least partially compared”.
Appropriate correction is required.

Claim Objections
Claims 1, 4, 7, 17-19, and 23 are objected to because of the following informalities:
In line 3 of claim 1, “the comprising” should be replaced with “the method comprising”.
In line 3 of claim 4, commas should be placed around “when placing the semi-finished product”.
In claim 7, on line 20 of page 33, “the determined outline” should be replaced with “the detected outline” for consistency with lines 14 and 15.
In claim 7, on line 21 of page 33
In line 3 of claim 17, “is arranged distanced to” should be replaced with “is arranged at a distance from”.
In claim 18, line 19 of page 35 should be indented for consistency with the other process steps.
In lines 2 and 3 of claim 19, “which can be controlled or regulated” should be replaced with “which is controlled or regulated” given that subsequent limitations in claim 19 do require controlling or regulating the placing device with the electronic controlling or regulating unit.
In the last line of claim 19, “the device” should be replaced with “the placing device”.
In claim 23, on line 2 of page 37, “the determined outline” should be replaced with “the detected outline” for consistency with line 25 on page 36.
In claim 23, on line 3 of page 37, “the determined measurement” should be replaced with “the measurement” for consistency with line 26 on page 36. Alternatively, “the measurement” should be replaced with “the determined measurement”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform “placing device” in claims 1, 18, and 19; “detection device” in claims 1 and 19; and “handling device” in claims 10 and 21.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, the corresponding structure for the placing device is a placing table 6 and a handling device 3 (see lines 9 and 10 on page 25 and Figures 7, 10, and 11), the corresponding structure for the handling device is the handling device 3 and its socket 11, handling arm 12, and transfer head 13 (see lines 17-19 on page 23 and Figures 7, 10, and 11), and the corresponding structure for the detection device is a detection device 2 and its illumination device 16, recording device 17, detection surface E, and transparent plate 24 (see lines 21-24 on page 23, lines 22-27 on page 26, and Figures 7, 10, and 11). The recording device 17 can be an optical measuring system, particularly a camera system. See lines 21-24 on page 23.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Note claim 13.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 13, 18, 19, and 25, the phrase “in particular” renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For purposes of examination, such limitations will be considered to be part of the claimed invention. For example, claim 1 will be interpreted as reciting “A method of arranging thermoplastic semi-finished products”. Claims 2-17 are rejected based on their dependency from claim 1, claim 18 is rejected based on its incorporation of claim 1, claim 14 is rejected based on its dependency from claim 13, claims 20-24 are rejected based on their dependency from claim 19, claims 25 and 26 are rejected based on their incorporation of claim 19, and claim 26 is rejected based on its dependency from claim 25.
Claim 2 recites that “a flat semi-finished product… is used”. Claim 2 depends from claim 1, which refers to “a semi-finished product”. The use of “a” in both instances Claim 3 is rejected based on its dependency from claim 2.
This same issue also applies to claim 8, which depends from claim 1 and recites that “a semi-finished product is used which comprises reinforcement fibers”.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “rectangular” in claim 3 is used by the claim to mean “orthogonal” or “perpendicular”, while the accepted meaning is “shaped like a rectangle”. The term is indefinite because the specification does not clearly redefine it.
Regarding claims 5, 9, 11, 15, 16, and 21, the term “preferably” renders the claims indefinite because it is unclear whether the limitations following the term are part of the claimed invention. See MPEP § 2173.05(d). For purposes of examination, such limitations will not be considered to be part of the claimed invention. For example, claim 5 will be interpreted as if the phrase “preferably from a picking table of a semi-finished Claim 12 is rejected based on its dependency from claim 11, and claim 17 is rejected based on its dependency from claim 15.
Claim 8 recites the limitations “the running direction” and “the gaps”. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, claim 8 will be interpreted as reciting “a running direction” and “gaps” instead.
Claim 9 recites that “a detection device for detecting the at least one part of the outline is used”. Claim 9 depends from claim 1, which recites “detecting of at least one part of an outline of a semi-finished product… wherein the detecting is carried out by a detection device”. These limitations appear to be redundant, which makes it unclear how the limitation from claim 9 should be interpreted. For purposes of examination, claim 9 will be interpreted as though the limitation at issue was omitted.
Claim 14 recites that “the detection device comprises an illumination device” and that “an illumination device is used”. These limitations appear to be redundant, which makes it unclear how the second limitation should be interpreted. For purposes of examination, claim 14 will be interpreted as though the second limitation was omitted.
Claim 14 recites the limitations “the emitted electromagnetic radiation” and “the images captured by the optical measuring system”. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, claim 14 will be interpreted as reciting “emitted electromagnetic radiation” and “images captured by the optical measuring system” instead.
Claim 17 recites the limitation “the placing surface” in line 2. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 17 will be interpreted as reciting “a placing surface” in line 2.
Regarding claim 20, the phrase “can be” in lines 1 and 3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For purposes of examination, such limitations will be considered to be part of the claimed invention.
This same issue also applies to claim 22. See line 3.
Claim 20 recites the limitation “the gaps” in line 2. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 20 will be interpreted as reciting “gaps” instead.
Claim 24 recites the limitation “the outline reference range”. There is insufficient antecedent basis for this limitation in the claim. Claim 24 depends from claim 23, which recites that “the controlling or regulating unit is configured to carry out a comparison of the detected outline with a saved outline reference range and/or a comparison of a measurement of the semi-finished product determined from the detected outline with a saved reference measurement range” (emphasis added). Use of the phrase “and/or” means that the outline reference range may not be present, such that “the outline reference range” lacks antecedent basis in claim 24. For purposes of examination, claim 24 will be interpreted as specifying that the comparison of the detected outline with the saved outline reference range does occur.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-13, 15-17, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0325509 (“Prebil”), cited in an IDS.
Regarding claim 1, Prebil discloses a method of arranging, in particular thermoplastic, semi-finished products by 5using an electronically controlled or regulated placing device for the semi-finished products (see paragraphs 6 and 7), the comprising:
detecting of at least one part of an outline of a semi-finished product to be placed (the end edge 174 and the side edge 176 of the prepreg piece 172; see paragraphs 53, 62, 68, and 80 and Figures 5, 12, 13, and 15), wherein the detecting is carried out by a detection device (the alignment system 200; see Id.),
determining a target position for the semi-finished product and/or for the 10placing device for placing the semi-finished product by matching the at least one part of the Id.) and
placing the semi-finished product by the placing device using the target position (see Id.; see also paragraphs 87-89 and Figures 16-18; the robot 120 and tabletop 104 constitute a placing device).

Regarding claim 2, Prebil discloses wherein a flat semi-finished product with an upper side, a bottom side and lateral edges is used (see the prepreg pieces 172 in Figures 5, 7, and 13).

Regarding claim 3, Prebil discloses wherein the detecting of the at least one part of the outline of the semi-finished product is carried out from a detection 20viewing direction which is oriented substantially rectangular to the upper side or to the bottom side (see Figure 13 and paragraph 82; see also the corresponding rejection under 35 U.S.C. 112).

Regarding claim 4, Prebil discloses wherein the target position for the semi- finished product and/or for the placing device for placing the semi-finished product 25is determined in such a way that when placing the semi-finished product gaps are prevented between the semi-finished product and an already previously placed semi-finished product (see paragraphs 62, 68, 80, and 87-89 and Figures 12 and 15-18).

claim 5, Prebil discloses wherein prior to the detecting of the at least one part of the outline, the semi-finished product is picked up by the placing device (the robot 120 picks up the prepreg pieces 172 from the input hopper 136 before moving them into the field of view of the optical sensors 204 of the alignment system 200; see Figure 12 and paragraphs 78-80; see also the corresponding rejection under 35 U.S.C. 112).

Regarding claim 6, Prebil discloses wherein the semi-finished product is held by the placing device when detecting the at least one part of the outline of the semi-finished product (the robot 120 adjusts the position of the prepreg piece 172 based on signals from the optical sensors 204 until proper alignment is achieved; see Figures 12 and 15-18 and paragraphs 80 and 87-89).

Regarding claim 9, Prebil discloses wherein a detection device for detecting the at least one part of the outline is used (see the corresponding rejection under 35 U.S.C. 112), wherein the outline is detected relative to at least one reference mark (the indexing feature 112, which can be an etch mark or a graphic marking on the tabletop 104; see paragraph 85 and Figure 14; see also the corresponding rejection under 35 U.S.C. 112).

Regarding claim 10, Prebil discloses wherein the placing device comprises a handling device (the robot 120; see paragraph 52 and Figures 1, 5, and 12).

claim 11, Prebil discloses wherein a position and/or an orientation of the semi-finished product are/is determined from the detected outline (see paragraphs 53, 62, 68, 80, and 87-89 and Figures 5, 12, 13, and 15-18; see also the corresponding rejection under 35 U.S.C. 112).

Regarding claim 12, Prebil discloses wherein the target position for the semi- finished product and/or for the placing device are/is determined from the position and/or the orientation of the semi-finished product (see paragraphs 53, 62, 68, 80, and 87-89 and Figures 5, 12, 13, and 15-18).

Regarding claim 13, Prebil discloses wherein the detection device comprises an optical measuring system, in particular a camera (see paragraph 53).

Regarding claim 15, Prebil discloses wherein during the detection of at least one part of the outline, the semi-finished product is pressed against a detection surface of the detection device (the prepreg piece 172 is clamped against a surface of the tabletop 104 adjacent to one of the laser micrometers 210 by the vacuum head 128 and the upstream clamp bar 302; see Figure 5A and paragraph 70; see also the corresponding rejection under 35 U.S.C. 112).

Regarding claim 16, Prebil discloses wherein the placing device comprises a placing surface for the semi-finished product, wherein the placing surface forms the underlying surface for placing the semi-finished product (the surface of the tabletop 104 

Regarding claim 17, Prebil discloses wherein the detection surface of the detection device is formed separate from the placing surface of the placing device and is arranged distanced to the placing surface (the bottom surface of the vacuum head 128 of the robot 120 constitutes a placing surface; this bottom surface is formed separately from the surface of the tabletop 104 and is arranged at a distance from the tabletop 104 by at least the thickness of the prepreg piece 172; see Figure 5A; note that claim 17 depends from claim 15, and therefore the placing surface used in the rejection of claim 17 does not need to match that used in the rejection of claim 16; see also the corresponding rejection under 35 U.S.C. 112).

Regarding claim 19, please see the rejection of claim 1. The robot 120 is controlled by a controller 192. See paragraph 52 and Figure 1.

Regarding claim 20, please see the rejection of claim 4.

Regarding claim 21, Prebil discloses wherein the placing device comprises a handling device for handling the semi-finished product (the robot 120; see paragraph 52 and Figures 1, 5, and 12; see also the corresponding rejection under 35 U.S.C. 112).

claim 22, Prebil discloses wherein a reference mark is provided on 15the placing device (the indexing feature 112, which can be an etch mark or a graphic marking on the tabletop 104; see paragraph 85 and Figure 14), wherein the outline, the position and/or the orientation of the semi-finished product can be detected or can be determined relative to the reference mark (see Id.).

Claims 1, 18, 19, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Austrian Patent Application Publication No. AT 514721 (“Zwicklhuber”), cited in an IDS.
Regarding claim 1, Zwicklhuber discloses a method of arranging, in particular thermoplastic, semi-finished products (the base supports 4 and reinforcing elements 8; see lines 315-324 and 439-441 of the provided translation and Figure 1) by 5using an electronically controlled or regulated placing device for the semi-finished products (the transport device 5; see lines 447-450 and 454-459 and Figure 1), the comprising:
detecting of at least one part of an outline of a semi-finished product to be placed (see lines 255-264 and 470-475 and Figure 2), wherein the detecting is carried out by a detection device (the positioning device 12; see Id.),
determining a target position for the semi-finished product and/or for the 10placing device for placing the semi-finished product by matching the at least one part of the outline with a placing edge occurring on an underlying surface (the actual position PIST is matched to the desired position PSOLL; see Id.) and
placing the semi-finished product by the placing device using the target position (see Id.).
claim 18, Zwicklhuber discloses a molding process for the production of a molding part (see lines 506-525 and Figures 3-7) in a molding installation (the shaping plant 1; see line 438 and Figure 1), wherein the molding installation comprises a molding machine, in particular an injection molding machine (the shaping machine 11, which is an injection molding machine; see lines 451-454 and Figure 1), and a placing device (the transport device 5; see lines 447-450 and Figure 1), the process comprising:
carrying out the method according to claim 1 (see the rejection of claim 1 based on Zwicklhuber),15
inserting at least one semi-finished product, which has been made available for use, into a molding tool of the molding machine (see lines 499, 500, and 519-525 and Figures 2 and 7),
closing the molding tool, whereby the at least one semi-finished product is at least partially situated in a cavity of the molding tool (see Id.),
introducing a liquid molding material, in particular a plastic melt, into the cavity (see lines 451-454 and 519-525),20
at least partially hardening of the introduced liquid molding material together with the at least one semi-finished product to form the molding part (see lines 519-525; this is implicit in an injection molding process),
opening of the molding tool (the tool must be opened to be able to insert the next composite 2; note that Figure 1 shows a plurality of base supports 4 and reinforcing elements 8; see also the composite 2 and mold halves 31 in Figure 2) and


Regarding claim 19, please see the rejection of claim 1 based on Zwicklhuber. The control program 16 for the positioning device 12 is part of the control or regulation unit 25. The control or regulation unit 25 is connected to the individual stations of the shaping system via the signal line 39. See lines 454-459 and Figure 1.

Regarding claim 25, Zwicklhuber discloses a molding installation (the shaping plant 1; see line 438 and Figure 1) for producing a molding part (see lines 506-525 and Figures 3-7), comprising a molding 10machine, in particular an injection molding machine (the shaping machine 11, which is an injection molding machine; see lines 451-454 and Figure 1), and the device according to claim 19 (see the rejection of claim 19 based on Zwicklhuber).

Regarding claim 26, Zwicklhuber discloses an installation control unit (the control or regulating unit 25, which controls the entire shaping system 1; see lines 454-459 and Figure 1), wherein the controlling or regulating unit of the device for arranging 15semi-finished products is integrated into the installation control unit (see Id.; the control program 16 for the positioning device 12 is part of the control or regulation unit 25).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Prebil, as applied to claims 1 and 19 above, and further in view of U.S. Patent Application Publication No. 2006/0219609 (“Canepa”).
Regarding claims 7 and 23, Prebil does not disclose sorting out products based on the results of a comparison. However, Canepa discloses an optical device 22 comprising a plurality of cameras 66, 68, 70, and 72. See paragraph 19 and Figure 5. The cameras 66, 68, 70, 72 capture images of the preforms 10, and the images are transmitted to a control unit 28. The images are compared with a previously stored reference image to assess whether the preforms 10 satisfy required quality standards. See paragraphs 24 and 25. If a preform 10 does not meet the quality standards, it is sent to a reject-collection container 106. See paragraph 28 and Figure 2. If the preform 10 does meet the quality standards, it is sent to a collecting container 108 for further use. See paragraph 29 and Figure 2. The types of defects that can be checked include incorrect dimensions, ovalization, and flash. See paragraph 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the optical sensors 204 of Prebil to check for defects in the prepreg pieces 172, such as incorrect dimensions, by 

Regarding claim 24, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have stored the reference image of modified Prebil in the controller 192 of Prebil since Canepa teaches that the image comparison takes place in the control unit 28 using the previously stored reference image. See paragraph 25 of Canepa.

Allowable Subject Matter
Claims 8 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 8
Neither Prebil nor Zwicklhuber discloses sorting out semi-finished products when a detection device detects that gaps between reinforcement fibers in the semi-finished products are too large. The remaining prior art also fails to disclose or suggest such a feature, although it is known in the art to sort out defective products. See the rejection of claims 7 and 23 under 35 U.S.C. 103.
Claim 14 recites that the detection device comprises 20an illumination device, where a spectral distribution of the emitted electromagnetic radiation is adapted to an absorption spectrum of the semi-finished product in such a way that a contrast ratio of the images captured by the optical measuring system is optimized.
Neither Prebil nor Zwicklhuber discloses adapting a spectral distribution of emitted electromagnetic radiation to an absorption spectrum of a semi-finished product in such a way that a contrast ratio of images captured by an optical measuring system is optimized. The remaining prior art fails to disclose or suggest such a feature, although it is known in the art to use an illumination device in combination with a camera. See paragraph 19 of Canepa, for example.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726